Requestor: David Lee Foster, County Attorney Yates County P.O. Box 143 Geneva, New York 14456-0143
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the cost of a compulsory anti-rabies vaccination program must be a general county charge or whether the cost may be charged in whole or in part to members of the public who benefit from the program.
Upon the adoption of a resolution by the legislative body of a county outside of the City of New York declaring that health considerations require compulsory anti-rabies vaccinations of all dogs within the county, the Commissioner of Health of the State of New York may certify that such conditions exist and require that all dogs at least six months of age be vaccinated against rabies (Public Health Law, §2145[1][a]). The cost of these vaccinations "shall be a county charge to be paid in the same manner as other county expenses are paid" (id., § 2145[1][b]). It is clear under this provision that the cost of the program is to be paid out of the general funds of the county rather than being charged against members of the public benefitting from the program.
We conclude that the cost of a county anti-rabies program is a general county charge and may not be assessed against users of the program.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.